DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/21 has been entered.

Response to Amendment
The amendment filed on 02/23/21 has been entered. Claims 2-5, 7-11, 13-17 remain pending in the application.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claim 11. Specifically, the prior art fails to disclose “extract each media unit’s customization rules, wherein said customization rules are applied or set according to the user profile, current context and environment data, wherein the customization rules comprise: appearance customization rules that apply to parameters which have a visible effect on the customized video including inserting a specific username or image in a sequence of the customized video; and selection customization rules that apply to parameters which determine the media units to be displayed and-in the determined order of playing media unit; update objects’  Claims 13-17 would also be allowable over the prior art due to their dependency on claim 11. These claims, however, would still need to be amended or cancelled in order to overcome the current 112 rejections in order to put them into condition for allowance.

Claim Objections
Claim 11 is objected to because of the following informalities:
"the functions of" should be "all steps of" [Claim 11, line 48].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 8, 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein all of the aforementioned steps of reading from parameters encapsulation data, retrieving data of objects, reading relevant customization rules, determining order of playing media units, generating frames, and integrating generated video files are performed at a player module on a client device that receives the encapsulated file”. The applicant’s specification fails to mention or even suggest the performing of the steps recited in the claim at a player module on a client device that receives the encapsulated file. In fact, Figure 1, in the instant applicant, suggests that the video customizations are accomplished remotely from the designated video player 900 using video customization server 900 and encapsulated video builder 200;
Claim 11 recites the two limitations, “a designated video player on a client device that receives the encapsulated media file, for playing customized decoded video files based on the encapsulated video, wherein said designated video player applies all subsequent steps”  and “wherein said preparation module, said organization module, and said builder module comprise one or more processors, operatively coupled to non-transitory computer readable storage devices, on which are stored modules of instruction code, wherein execution of said 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the defined parameters data" in lines 15. There is insufficient antecedent basis for this limitation in the claims.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US 2014/0040026) in view of Thomas (US 2018/0295400) and further in view of Edwards (US 2017/0180435).
Regarding claim 8, Swaminathan discloses:
A method video generating customized video from an encapsulated video file format, said method comprising: reading from parameters encapsulation data including at least: material information of objects properties from project data of encapsulated file at least by ([0038] “the client device requests access to a manifest file from a web server (e.g. by transmitting to the web server an HTTP request to a specified URL corresponding to the manifest file), and in S502 the client receives a response from the web server including the requested manifest file. In S503, the client performs various analysis of the manifest file, such as determining whether there are any advertisement markers included in the manifest file and, if so, how many are included” [0040] “In FIG. 6, there is illustrated an exemplary method performed by a client device, in accordance with various exemplary embodiments. For example, the method of FIG. 6 may be performed by client device 200 illustrated 
retrieving data of objects from encapsulated file or external resources based on network address included in the encapsulated file at least by ([0026] “The manifest file may include one or more media segment reference links and one or more advertisement markers arranged in a predetermined sequence. The media segment reference links are reference links that point to (and may be used for accessing) segments of media content, such as media segment files.” [0027] “FIG. 3 illustrates an example of a manifest file 300 associated with streaming video content obtained from a server device. The manifest file 300 includes six media segment URLs (e.g. media segment URL 301), arranged in a specific order, for accessing sequential media segment files corresponding to sequential portions of the video content via a network 104. For example, each of the various media segment files may be located and stored on third party servers (e.g. third party servers 130, 131 in FIG. 1), web servers (e.g. web server 120 illustrated in FIG. 1), or various other devices connected to the client device 200 via one or more networks, and may be fetched to the client device 200 for playback.” [0041] “In step 605, the client sequentially accesses the 
reading relevant customization rules from the encapsulated file at least by ([0029] “The manifest handler module 200 a is configured to inspect the manifest file for the aforementioned advertisement markers, and obtain user-customized ads for insertion into the manifest file 300 at the advertisement markers. The manifest handler module 200 a may obtain the user-customized ads in a number of ways.”) and the reading of the relevant customization rules from the encapsulated file is the inspecting of the manifest file for advertisement markers which identifies where custom advertisements are to be inserted;
determining order of playing media units based on customization rules based on customization parameters retrieved from a user profile, wherein said read customization rules are applied or set according to the user profile, current context and environment data at least by ([0030] “For example, the client device 200 may store user preference information in user preference information database 200 c. The user preference information may include metadata and keywords describing various preferences, interests, etc. of the user. The determination module 200 d of the client device 200 may collect such keywords and metadata based on various user input, and store it in the user profile information on social networking website, and so on. The determination module 200 d of the client device 200 may determine or receive a determination of the preferences or interests of the user, based on the aforementioned information. For example, systems exist for analyzing social media profile information of users in order to determine metadata and keywords indicating areas of interest for users (using keyword, analysis, sentiment analysis, “taste graphs” and so forth) in order to target online advertisements towards users.” [0031] “The client device 200 may also obtain goo-location information indicating the current location of the client device, via GPS locator, or signal strength of nearby cellular network towers, etc., as understood by those skilled in the art.” [0032] “The advertisement network server 140 may analyze the metadata, keywords, etc. of the user preference information and determine one or more advertisements that are customized to the interests and preferences of the user” [0035] “After the manifest handler module 200 a illustrated in FIG. 2 determines or obtains the one or more advertisement URLs associated with user-customized advertisements, the manifest handler module 200 a replaces the advertisement markers included in the manifest file with the advertisement URLs. FIG. 4 illustrates an example of a manifest file 400 similar to manifest file 300 illustrated in FIG. 3, where the advertisement markers (e.g. advertisement markers 311, 312 in FIG. 3) have been replaced with advertisement URLs for arranged in a predetermined sequence.”) and the user profile information, along with user search/browser history and metadata/keywords that identify areas of interest for users along with user location information (context and environment data) are used to select customized ads to be inserted within a specific sequence of video segments as specified by the manifest to be played to the user;
wherein the read customization rules comprise: appearance customization rules that apply parameters which have visible effect on the customized video including inserting a specific username or image in a sequence of the customized video at least by ([0028] “The manifest file 300 further includes one or more advertisement markers (e.g. advertisement markers 311 and 312) that signify the positions where advertisement reference links for user-customized advertisements may be inserted into the manifest file. The advertisement reference links are reference links that point to (and may be used for accessing) advertisement content, such as advertisement segment files.” [0035] “After the manifest handler module 200 a illustrated in FIG. 2 determines or obtains the one or more advertisement URLs associated with user-customized advertisements, the manifest handler module 200 a replaces the advertisement markers included in the manifest file with the advertisement URLs. FIG. 4 illustrates an example of a manifest file 400 similar to manifest file 300 illustrated in FIG. 3, where the advertisement markers (e.g. advertisement markers 311, 312 in FIG. 3) have been replaced with advertisement URLs for user customized 
and selection customization rules that apply to parameters which determine the media units to be displayed in the determined order of playing media units at least by ([0019] “The manifest file may then be provided to a media playback application or module that “plays” the content, by sequentially accessing the media segment URLs and the advertisement URLs included in the manifest file. Thus, a continuous stream of content—including video content as well as searulessly integrated user-customized ads—are presented to the user.”) and the manifest file determine the media units to be played in the determined order or playing after applying the user preference and profile information;
wherein all of the aforementioned steps of reading from parameters encapsulation data, retrieving data of objects, reading relevant customization rules, … are performed at a player module on a client device that receives the encapsulated file at least by (]0024] “The client device 200 may include a manifest handler module 200 a, a media playback module 200 b, a  and the above-citations as well as at least Figs. 2, 5 disclose and show that that the steps are all performed on and by the client device which, as shown in Fig. 2, includes the manifest handler module, media playback module, and determination module which are all responsible for performing the cited functions within the client device.
Kalish fails to disclose “generating frames based on the retrieved data of the objects and the objects properties, wherein at each video frame selected ones of the objects properties are determined based on the read relevant customization rules and on target user or environment characteristics; integrating generated video files based on the generated frames into a single sequence of a video stream; wherein all of the aforementioned steps of … generating frames, and integrating generated video files are performed at a player module on a client device that receives the encapsulated file”
However, Thomas teaches generating frames based on the retrieved data of the objects and the objects properties, wherein at each video frame selected ones of the objects properties are determined based on the read relevant customization rules and on target user or environment characteristics at least by ([0023] “generating base video frames on the basis of the media data of the at least one base stream and generating tiled video frames on the basis of the requested media data of the one or more enhancement tile streams, the generated tiled video frames comprising one or more tiles forming enhanced visual content in the at least one region of interest; and, forming video modifying at least part of the visual content of the at least one region of interest in the video frames of said base stream on the basis of the enhanced visual content of the tiled video frames, wherein said modifying preferably comprises replacing or blending at least part of the visual content of the at least one region of interest in the video frames of said base stream with the enhanced visual content of the tiled video frames.” [0047] “the manifest file may comprise enhancement information associated with at least one of the one or more enhancement tile streams, the enhancement information being configured for signaling the client device about the type of enhancement provided by an enhancement tile stream. In an embodiment, the enhancement information may comprise one or more enhancement parameters associated with at least one of the resolution, bitrate, color depth, frame rate of the one or more enhancement tile streams defined by said enhancement tile stream identifiers and/or the base stream by said base stream identifier. The manifest file may comprise information on the type or types of enhancements that can be achieved on the basis of different enhancement tile streams” [0048] “determining pixel replacement information for signaling the rendering device (also referred to as rendering engine throughout the application) about pixels in the video frames of the base stream which are associated with the least one region of interest in the video frames of the base stream; using the pixel replacement information for replacing or blending pixel information in at least part of the at least one region of interest in the video frames of the base stream with associated pixel information in the video frames of the tiled video 
integrating generated video files based on the generated frames into a single sequence of a video stream at least by ([0029] “The advantage of requesting media data as defined above, is that through their common encoding origin, they may be merged into one single bitstream for input to a single decoder (e.g. a HEVC decoder)” [0091] “The rendering engine may comprise frames buffers for buffering the video frames and a fusion processor (not shown) for fusing video frames of the base stream and the tiled video frames associated with the enhancement tile streams into a single video frame 126 comprising one or more enhanced ROIs 128.”) and the single sequence of video stream is the final customized video
wherein all of the aforementioned steps of … generating frames, and integrating generated video files are performed at a player module on a client device that receives the encapsulated file at least by ([0091] “A client device 120 1-3 in a media device 118 1-3 may receive and buffer the media data of the base stream and the one or more enhancement tile streams and prepare the media data as one or more bitstreams for input to a media engine 122 1-3, 
 prior to the effective filing date of the claimed invention to incorporate the teaching of Thomas into the teaching of Swaminathan because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Swaminathan to further include the generating of frames based on customization rules and the integrating of video files into a single stream on the client as in Thomas in order to tailor videos to the specific users of each client.
Swaminathan, Thomas fail to disclose “wherein at each video frame selected ones of the objects properties are determined based on … target user or environment characteristics”
However, Edwards teaches the above limitation at least by ([0034] “When a decision is made to modify the video stream by changing the color of all or a portion of the frame, the Content Personalization Component 114 on the content streaming server may augment frames of the video stream based on the user's personal preferences and the modified video stream may be transmitted to the user. Alternatively, the unmodified video stream may be transmitted to the user, and the client device may make the modification locally before displaying the stream to the user. Regardless of where the color application occurs, the portion of the frame to be colored can be defined by the creator of the content as “blank” or of undefined color. For example, a content creator could define a vehicle within a plurality of frames of a video stream as “blank,” and the color of the vehicle could then be dynamically filled at playback. This definition can occur augmenting the color of a portion of various frames with the video stream, inserting an animated character within the video stream (e.g., within a banner portion of the video stream), altering an audio stream to play a different version of a theme song for a particular show (e.g., from a genre of music preferred by the current user), altering the video stream to depict a different storyline arc based on the user profile, and so on.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Edwards into the teaching of Swaminathan, Thomas because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of frames based on user preferences and environment as in Edwards in order to further tailor videos to the specific users and the environment of each client.
As per claim 2, claim 8 is incorporated, Thomas, further discloses:
further comprising defining each media unit as static or dynamic at least by ([0033] “The invention thus enables a fully personalised enhancement function by determining the positions and sizes of one or more ROI in a base stream (e.g. a standard quality video stream) and subsequently requesting desired enhancement tiles (e.g. of a high quality tiled video stream) associated with one or more ROIs. Thereafter, thus in the decoded domain, the client device may modify the media data in the ROIs of the video frames of the base stream by replacing or blending these with the media data of the enhancement tile streams thus generating one or more enhanced areas (e.g. one or more ROIs of enhanced video quality) in the video frames of the base stream.” [0140] “Since no enhancement operation is needed, the video frames are passed on to the output frame buffer and are displayed as they are.”) and the frames can contain enhanced regions (dynamic) or no enhancement at all (static).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kalish into the teaching of Swaminathan, Thomas, Edwards because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the defining of each media units as static or dynamic as in Kalish in order to set which video segments can be modified and those that must remain unaltered.
As per claim 5, claim 8 is incorporated, Swaminathan, further discloses:
wherein defining of said customization parameters further includes adding data of alternative or additional objects or adding external resources links to objects at least by ([0045] “As described below, this is invoked once for video on demand content and multiple times automatically for live and linear content as new media segments are added to the manifest file as they are available.” [0065] “While various embodiments of this disclosure (e.g. the exemplary manifest file 300 in FIG. 3) include advertisement markers taking the exemplary form of “ADVERTISEMENT MARKER”, it should be understood that any form of marker or indicia (e.g. any character string, any alpha-numeric string, etc.) may be utilized to signify the position where user-customized advertisement URLs may be inserted into the manifest file.”).

Claims 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US 2014/0040026) in view of Thomas (US 2018/0295400) and Edwards (US 2017/0180435) and further in view of Kalish (US 8,666,226).
As per claim 3, claim 8 is incorporated, Swaminathan, Thomas, Edwards fail to disclose “wherein defining of said customization parameters further includes defining extension functionalities”
However, Kalish teaches the above limitation at least by ([col. 5, lines 24-27] “At the final stage the unified static layer is integrated with the new created script code of the dynamic layers for creating a video template in which all dynamic objects can be altered or exchanged, with no need to render all the video parts.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Kalish into the teaching of Swaminathan, Thomas, Edwards because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the defining of parameters including defining extension functionalities as in Kalish in order to set parameters that are applied globally to video segments.
As per claim 7, claim 8 is incorporated, Swaminathan, Thomas, Edwards fail to disclose “further comprising applying compression algorithm on objects data according to pre-defined rules in relation to object type”
However, Kalish teaches the above limitation at least by (at least by ([col. 4, lines 18-19, 30-35] “The static layers are conveyed to integration module (compression and optimization) (500) for merging process…The optimized video template (80) can be customized using a video generating engine (800) for exchanging and altering the dynamic objects of the video and/or selecting relevant movie segments. The customizing process can be based on predefined business rules and/or customers' data (90) that is received from a clients' repository.” [col. 5, lines 51-53] “The business rules enable to define the dynamic parameters and the control parameters based on customized data (step 6010)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kalish into the teaching of Swaminathan, Thomas, Edwards 
As per claim 9, claim 8 is incorporated, Edwards further discloses:
wherein the generating at least one video file or stream comprise: a. modifying pre made media units based on retrieved customization rules at least by ([0043] “In one embodiment, the particular modifications that can be made to the content stream may be constrained by one or more rules established by the content creators or by network administrators. For example, certain colors could be deemed to be preferable for a certain object.”).
and c. modifying objects properties based on target user profile or environment characteristics at least by ([0050] “The Content Personalization Component 114 then determines a user profile corresponding to a current session on the client device (block 420). For instance, the Content Personalization Component 114 could determine a particular user is currently logged into the client device and could retrieve a user profile corresponding to the particular user. At block 430, the Content Personalization Component 114 customizes the broadcast video stream based on the user profile. As discussed above, such customizations can include augmenting the color of a portion of various frames with the video stream, inserting an animated character within the video stream (e.g., within a banner portion of the video stream), altering an audio 
Swaminathan, Thomas, Edwards fail to disclose “b. define motion pattern of objects or location of object on the screen layout by applying dynamic data objects motion rules
However, Kalish teaches the above limitation at least by ([cols. 4-5, lines 60-14] “FIG. 4 is a high level flowchart illustrating a frame analyzing module processing, according to some embodiments of the invention. The analyzing module receives an original script code of video project frames of the dynamic layers (4002), each frame of script code is parsed for analyzing (4004) the relative dynamic descriptors of objects which describe relative locations, distance orientation and viewing angles in relation to other objects. The relative dynamic descriptors may further include information of the dependencies relation between the objects. Based on analyzed information of the relative dynamic descriptors, of each object, are calculated the absolute values of locations, orientation, focus and viewing angles of each object in each frame. The calculation is based on simulating the behavior of all the objects based on the descriptive parameters, in one frame for deducing the absolute values of each object (4006). Based on calculated absolute values an optimized new script code of the video, is created (4008). The new optimized script code for dynamic movie segment may include the absolute values for each object in the frame in the movie segment.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Kalish into the teaching of Swaminathan, Thomas, Edwards because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the defining of motion patterns as in Kalish in order to define the frames of the video to be modified.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US 2014/0040026) in view of Thomas (US 2018/0295400) and Edwards (US 2017/0180435) and further in view of Snibbe (US 2015/0286716).
As per claim 4, claim 1 is incorporated, Swaminathan, Thomas, Edwards fail to disclose “wherein defining of said parameters includes defining shader parameters of 3D effects”
However, Snibbe  teaches the above limitation at least by ([0069] “effects database 342 storing one or more real-time or post-processed audio and/or video effects as scripts or computer-readable instructions (e.g., GLSL shaders for use with OpenGL ES) augmented with effect metadata corresponding to effect type, effect version, content, effect parameters, a table mapping of interactive input modalities to effect parameters for real-time effect interactivity”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Snibbe into the teaching of Swaminathan, Thomas, Edwards because the references similarly disclose the processing of video data. Consequently, one of ordinary skill in the art would be motivated to modify the system of the combination of references to further include the shader parameters of Snibbe in order to improve the video quality for the user.


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US 2014/0040026) in view of Thomas (US 2018/0295400) and Edwards (US 2017/0180435) and further in view of Gonzalez (US 2007/0005795).
As per claim 10, claim 8 is incorporated, Swaminathan, Thomas, Edwards fails to disclose “further comprising applying de-compression according to object type based on predefined rules for each object type”
However, Gonzalez teaches the above limitation at least by ([0293] “The player client includes a decoding engine 62, which decompresses the object data stream and renders the various objects before sending them to the appropriate hardware output devices 61.” [0309] “The player client includes a decoding engine 62, which decompresses the object data stream and renders the various objects before sending them to the appropriate hardware output devices 61.” [0318] “Compressed data packets 64 and definition packets 66 are individually routed to the appropriate decoder 43 based on the packet type as identified in the packet header.”).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Gonzalez into the teaching of Swaminathan, Thomas, Edwards because the references similarly disclose the processing and display of video files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the applying of decompression as in Gonzalez so that the client is able to play compressed video data.

Response to Arguments
The following is in response to the amendment filed on 02/23/21.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169